Citation Nr: 1205111	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right toe injury.

2.  Entitlement to service connection for degenerative arthritis and Osgood-Schlatter disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982 and from September 1986 to March 1990.  He also had service in the Air Force Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Affairs (Board) from an October 2005 rating decision of the VA Regional Office (RO) in San Diego, California that denied entitlement to service connection for residuals of right toe injury and degenerative arthritis and Osgood-Schlatter disease of the left knee.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran was afforded a February 2011 Travel Board hearing before the undersigned in Montgomery, Alabama.  The transcript of that hearing is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserts that he has a right great toe disability, that the precipitating cause of such was a right toe injury sustained while going up and down steps during service, and that he has experienced continuous right toe pain since service.  Service treatment records indicate that he was treated in May 1986 for acute onset of right first PIP joint [proximal interphalangeal joint] pain of two days' duration.  An assessment of bursitis, right first toe, was provided.  VA podiatry clinic outpatient records dating from February 2010 reflect that the Veteran has been receiving treatment for complaints that include right great toe pain.  An assessment of bilateral exostosis has been noted but that only the right toe was symptomatic.

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

As there is competent lay evidence of in-service injury, continuity of symptomatology and current symptoms of disability, as well as medical evidence of in-service symptoms and current diagnoses, but the evidence does not include a VA examination report or other evidence sufficient to decide the claim, a VA examination of the right great toe is warranted.
 
As to the claim of entitlement to service connection for left knee disability, the Board observes that a service entrance examination report is not of record for either period of the Veteran's service.  A notation of Osgood-Schlatter disease was recorded on an annual physical examination report in June 1988, but no knee defect was recorded at service discharge in August 1990.  The Veteran asserts and has presented testimony to the effect that he injured his left knee playing basketball during service.  There are no references to such an injury in the service treatment records.  

VA outpatient treatment records dating from March 2003 show complaints of left knee pain since falling down some stairs while in the military.  In July 2003, the Veteran reported that he injured his left knee playing basketball in service 17 years before and that his discomfort was getting worse.

On the August 2005 VA examination, the diagnosis was "left knee degenerative osteoarthritis (previous history of Osgood-Schlatter's Disease)."  In his X-ray analysis, he noted "questionable old Osgood-Schlatter's Disease."  The examiner opined that it was not likely that the Veteran's current arthritis was related to service, because, while the Veteran reported an injury in 1984, there were no medical records demonstrating that the Veteran was seen for his left knee injury in 1984 or during the following 6 years of active duty.  He also noted that the Veteran had no significant treatment for his left knee since separation in 1990, other than a then recent VA evaluation.

The Board finds that the August 2005 VA examination does not provide an adequate basis on which to decide the claim.  The basis of the VA examiner's opinion was an absence of contemporaneous medical evidence as to the Veteran's claimed in-service left knee injury.   However, the Court has held such a lack of contemporaneous medical evidence is not in and of itself a basis for concluding that an injury did not occur.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  A new examination is therefore warranted.

In addition, with regard to the lack of left knee treatment since separation, the Veteran testified during the Board hearing that he received VA treatment for his left knee as early as 1992 in Atlanta, Georgia, as well as in Loma Linda, California.  Given the possibility of outstanding VA treatment records, these records should be requested.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA outpatient records from 1990 through the present from the Atlanta, Georgia and Loma Linda, California VA facilities and associate with the claims folder (to include Virtual VA).

2.  Schedule the Veteran for a VA orthopedic examination as to the etiology of any current right great toe and/or left knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

With regard to the right great toe, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current right great toe disability is related to service including an in-service right great toe injury as reported by the Veteran.

With regard to the left knee, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current left knee disability is related to service including an in-service left knee injury as reported by the Veteran.

The examiner should also specifically indicate with regard to the left knee whether the Veteran has Osgood-Schlatter disease.  If so, the examiner should offer an opinion as to whether this disease preexisted service and, if it did, whether it was aggravated beyond its natural progression by service.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  After conducting any further development deemed appropriate, readjudicate the issues.  If any benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


